DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The submission filed 3/4/2021 (“amendment”) has been accepted and entered. Accordingly, claims 1, 3, 5-7, 10, 11-14, 16 and 18-20 are amended and claims 4, 11 and 17 are canceled. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-3, 5-10, 12-16 and 18-20 are pending. 

Claim Rejections - 35 USC § 112

The rejection of claims 1-7, 10-14, 16 and 18-20 under 35 U.S.C. 112(b) and the rejection of claims 4, 11 and 17 are withdrawn as a result of the amendment and cancellation of claims. 

Double Patenting
The rejection has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(8), as previously annotated in the non-final rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-6, 8-10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. (“Sharp”) and further in view of U.S. Patent Application Publication No. 20180300564 to Kwant et al. (“Kwant”) and further in view of U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) 
With respect to claims 1, 8 and 15, Lee discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network, and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle, the at least one memory and the computer program code configured to, with the processor (i.e., FIG. 3 and corresponding description), cause the apparatus to at least: 
recognize a maplet request identifying a request region;
(¶¶ 69-70) (i.e., HD map transmits an particular area (¶32 “photographing device 110 may acquire an actual image by capturing a target area that is at least a part of the area expressed by the high definition map (S110)”) (¶ 30 “The updating unit 140 may update the high definition map by comparing the local landmark map with the portion corresponding to the target area of the high definition map”); 
responsive to determining that the vehicle is within the request region (¶32 “In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning system) may be used”), process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 
(i.e., image data from photographing device 110 i.e., ¶36 “a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix”, combined with GPS and IMI sensors, i.e., ¶39 “value of the transformation matrix approximately estimated through GPS, IMU (Inertial Measurement Unit), etc.”; ¶45 “correcting the transformation matrix may be designed using driving information . . . a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used”) (¶4 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.).”) 

(¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . a sign . . . may be expressed in detail in the form of a vector image”)
 (¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map . . . information display objects . . . speed sign 12 . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”)
(¶¶ 67-68 “in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 . . . three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140”) (¶ 35 “landmark such as . . . a sign . . . landmark in the form of a line may be expressed in the form of a set of a plurality of points, it may have a plurality of coordinate values corresponding to each of the plurality of points”) (¶  38 “convert the coordinates of points on a lane of the three-dimensional high definition map to the coordinates of the two-dimensional actual image reference using the transformation matrix described through Equation 1”) (¶ 40 “FIG. 5 is a view for illustrating an example in which two lines 410 and 420, such as a lane, correspond to point-to-point in more detail according to the present invention”) (¶ 44 “the sign 530 of the actual image 500 may correspond to the sign 630 of the high definition map”) 
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model corresponding to a landmark class to encode road data corresponding to at least one of the one or more observations corresponding to the at least sign face
(S130, S140, FIG. ) (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”) (i.e., transmission of maplet includes predetermined data model with at least formatted data locations and identifiers for various types of information (¶ 68 “landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 ”) in order to perform comparisons, matching and updating for like data at the updating unit 140 (¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”; ¶¶ 71-73; ¶ 43 “the landmark in a point form . . . landmark in the actual image is mapped one-to-one with the landmark in the high definition map”; ¶¶ 49-50 “local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area . . . ICP algorithm, which is generally known, may be used for matching the local landmark map with the high definition”. In addition, any data transmission is necessarily encoded for transmission); and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to validate or update map data of a digital map representing the road network based at least in part on the maplet. (S150) (¶23 “high definition map updating server S of the remote location may also use information transmitted from the high definition map updating apparatus 100 of each vehicle 20 to perform the update of the high definition map”) (¶68). 
Lee discloses transmitting a maplet with a predetermined data format and predetermined data model of road data for transmission, and at least suggests the data is encoded despite Lee not using the term “encode” 
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark 
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”)
However, using a predetermined data format to encode data for transmission was commonly known in the art at the time of the effective filing date.  


For example, Sharp, from the same field of endeavor, discloses transmission of updated map data (col. 2, ll. 20-44 “transmission as a plurality of data elements which each relate to and include an identification of a particular segment or region of a map”) (col. 5, ll. 8-15 “Updates since the latest distribution of a static database of geographic information are transmitted as described above and the receiving device superimposes the received update information on the map grid”) wherein the map data in a predetermined data format (col. 8, ll. 48-67  “The data within a data element is organised to achieve independence between the data components within the data element . . . the internal organisation of a data element has already been described--the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier. These enable determination of which transmitters the data element should be sent to (as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment”) which is encoded for transmission (col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) wherein the data format includes flagged map features (col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features. These data elements are relatively small (for example, of the order of 5 or 10 bytes of information each). A typical data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”) (Col. 7 ll. 50-65 “as well as sets of data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a predetermined data format to encode data for transmission, as taught by Sharp to encode and transmit the data in Lee in order to facilitate transmission of and identification of various map components (Sharp, col. 8, ll. 48-67 “enable determination of which transmitters the data element should be sent to (as explained 
In addition, the combination would have been obvious to a PHOSITA at the time of effective filing since Lee at least suggests the maplets’ predetermined data format and predetermined data model to encode road data for transmission, despite Lee not using the term “encode”:
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
In addition, although Lee in view of Sharp disclose identify one or more observations corresponding to at least one sign face within the multi-sensor data stream, as noted above, as well as using a predetermined model corresponding to a sign type, Lee fails to specifically disclose a sign face observation class. 
Kwant, from the same field of endeavor, discloses detecting and characterizing a sign face observation class (¶¶ 1, 43, 46, 49, 53 “(e.g., detection of sign edge or face) for each individual grid cell”; 55; 57-59 “the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face as opposed to a non -sign portion of the image area”; 62 “include additional attributes of the detected sign edge as additional parameters of the sign edge . . . (1) whether a sign face is has any internal edges (e.g., for signs with internal openings or other complex shapes such as concave polygons); (2) a surface color of a sign . . . any other rich information describing the sign, sign face”; 98 “each processing node can be trained (e.g., using machine learning techniques) to detect . . . sign faces (e.g., the portion of the image corresponding to a sign surface delineated by a sign edge)”) in a predetermined model (¶46 “object model of a sign”) and format (¶¶ 77-79 “encoding and/or decoding parametric representations into object models of signs”) for map updates (¶¶94-95). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the predetermined data model and format of Lee in view of Sharp, a sign face observation class, as taught by Kwant, in order to efficiently provide recognition and encoding of features of road signs including their edges, shapes and other attributes (Kwant, ¶ 1).  

For example, Wheeler, from the same field of endeavor, also discloses that the update messages include predetermined data models organizing various types of specific information in the form of a data packet that is efficiently transmitted to an online HD map system to provide map updates using a handshake protocol (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”) and including an apparatus onboard a vehicle can either receive a maplet request identifying a request region (i.e., ¶80 “In some implementations, the vehicles 150 send summaries of the verification results to the online HD map system 100, the online HD map system 100 analyzes the summaries of the verification results to determine whether the existing landmark maps should be updated, requests information needed to update the existing landmark maps from the vehicles 150, and updates the existing landmark maps using the requested information”; ¶¶ 111, 140-141; 145) or can initiate a request (¶ 54, 128) interchangeably. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention for the vehicle to receive the update request since and responding to the request by generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format to encode road data and transmitting the maplet, as discussed by Wheeler and cited above, since there are two options for initiating a request in the art of vehicular map updates, by the remote server or by the vehicle well known in the art. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the vehicle apparatus receiving the maplet request and generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format to encode road data and transmitting the maplet, and incorporate it into the system of Lee since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 


With respect to claims 2 and 9 Lee in view of Sharp and further in view of Kwant and further in view of Wheeler disclose the maplet comprises a header1 comprising a driving surface edge flag (Sharp, col. 8, ll. 48-67  “the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier”) (Sharp, col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) (Sharp, col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features . . . data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small 
With respect to claims 3, 10 and 16, Lee in view of Sharp and further in view of Kwant and further in view of Wheeler disclose the predetermined format comprises a center point field, a value of the center point field being the coordinates of the center of the sign face (Kwant, ¶¶ 46 “system 100 encodes a polygon representing a detected sign as a set of edges that are associated with a center point”; 57-59 “the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”; ¶ 64 “processing nodes of each cell also are trained to predict a sign center when a sign edge is detected. Each cell can use the image data available in the each of respective cells and/or a predetermined extent of neighboring cells (e.g., within 1.5 or 2 cell widths) to make a prediction of where the center of the sign is based on the detected sign edge. In one embodiment, the sign center can be indicated in the form of X, Y displacement from the cell center to the center of the sign”; ¶65 “cell-based representations whose predicted sign center parameters match within a threshold value can be group together as being associated with the same sign”; 109-110 “the predicted sign center is indicated as an X, Y displacement from said each respective grid cell to the predicted sign center”)(Kwant, 405, FIG. 4)(Kwant, 1003, 1005, FIG. 10)(Kwant, central point, FIG. 15) (Lee, ¶¶ 35-36 “Z.sub.k refers to a coordinate value of the landmark such as . . . a sign . . . which is detected from the actual image. The landmark in the form of a point may have one coordinate value . . . a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix T. C.sub.zk and C.sub.pk refer to a covariance matrix indicating the distribution of Z.sub.k and P.sub.k, respectively”) 
With respect to claims 5, 12 and 18 Lee in view of Sharp and further in view of Kwant and further in view of Wheeler disclose the predetermined format comprises an orientation field, a value of the orientation field being the angle between a normal of a front surface of the sign face and a reference direction (Kwant, ¶¶ 1 “efficiently shape of signs from rectangles, and this information can be used to help with localization”; 55-59 “any cell that is within the threshold distance of an edge of a sign can independently make a prediction of the attributes of the edge (e.g., position, angle, predicted sign center, etc.) . . . prediction of the position, angle, etc. of both edges 613 and 615 . . . the location and angle of the predicted edge can be indicated using an r-theta representation of the line with respect to a reference point and/or a reference angle for each grid . . . To calculate the radius 705 and angle 703, the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”;  103-104 “prediction of the position, angle, etc. of both edges 613 and 615 . . . the location and angle of the predicted edge can be indicated using an r-theta representation of the line with respect to a reference point and/or a reference angle for each grid . . . To calculate the radius 705 and angle 703, the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”; 110 “angle”) (Lee, ¶¶9 “generating a three-dimensional local landmark map of the target area from a position of a landmark in the two-dimensional image, based on a position and an orientation of a photographing device which has captured the two-dimensional image”; 46 “three-dimensional transformation matrix indicating the position and the orientation of the photographing device 110 estimated by the dead reckoning and the W.sub.DR refers to a matrix for weighting”; 65 “R denotes a three-dimensional rotation matrix indicating the orientation of the photographing device 110, C.sub.T denotes a covariance for the transformation matrix T”) (Sharp, col. 9, ll. 40-60 “a code which is predefined to represent a specific position and orientation line”) (Wheeler, ¶ 67 “Each cell indicates whether or not a surface exists at that cell, and if the surface exists, a direction along which the surface is oriented”). 
With respect to claims 6, 13 and 19 Lee in view of Sharp and further in view of Kwant and further in view of Wheeler disclose the predetermined format comprises a field for least one of (a) a type, (b) a shape, or (c) a color of the sign face (Kwant, ¶¶ 1 “efficiently recognize and encode features of road signs, such as their edges, shapes, and/or other attributes”; 49 “shape of the entire sign”; 62 “a surface color of a sign”).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. (“Sharp”) and further in view of U.S. Patent Application Publication No. 20180300564 to Kwant et al. (“Kwant”) and further in view of U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) and further in view of U.S. Patent Application Publication No. 2017/0008521 to Braunstein et al. (“Braunstein”)
With respect to claims 7, 14 and 20 Lee in view of Sharp and further in view of Kwant and further in view of Wheeler fail to specifically disclose the predetermined format comprises at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face. However, storing information comprising “at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face” was well known to one of ordinary skill in the art at the time of effective filing. For example, Braunstein, from the same field of endeavor, discloses determining a center point for a sign (FIG. 77B center point of sign face, FIG. 10, signs, (1138, 1136, FIG. 48) (¶ 911 “the super landmark may form a polynomial 7794 between points A, B, C, and D each associated with a center of a member of the super landmark. The segment lengths A-B, B-C, C-D, and D-A may be determined and stored in sparse data map 800 for one or more . . .  and stop sign 7791”) wherein a predetermined format (i.e., ¶¶ 395-396, 532-533) comprises at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face (¶¶428 “physical properties may include a physical size (e.g., height, width) of the landmark”; ¶ 395 “parameters such as a physical size of the landmark (e.g., to support estimation of distance to the landmark based on a known size/scale), a distance to a previous landmark, lateral offset, height, a type code (e.g., a landmark type--what type of directional sign, traffic sign, etc.) . . . height may be specified using 12 bytes of data”; 532-533 “identifier may include data indicating a rectangular shape of landmark 2205 or a triangular shape of landmark 2206. The identifier may include a size of the landmark. For example, the identifier may include data indicating a width and/or height of the rectangular sign 2205 and/or the triangular sign 2206 . . . each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.). When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.)”). 
 

Claims 1-3, 5-6, 8-10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0098135 to Mann et al. (“Mann”) in view of U.S. Patent Application Publication No. 20180300564 to Kwant et al. (“Kwant”) 
With respect to claims 1, 8 and 15, Mann discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 204, FIG. 2, communication with section C), and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle (i.e., FIG. 6, FIG. 5 section “A” and “B”) (¶¶ 174-175 “Unit A--Local Map Aggregation & Object Detection: Image and sensor data processing, image information extraction and aggregation of the characteristic local map, Unit B--Global Map Lookup & Pose Estimation: Localisation by matching an aggregated local map with a corresponding reference map section”), the at least one memory and the computer program code configured to, with the processor (¶178 “and a high-bandwidth high-latency mobile data connection, or W-LAN 204. The system receives live recorded images from the on-board cameras 202, as well as coarse GPS coordinates from the on-board odometry. The localisation result 208 is handed over to autonomous driving logic. The map building result resides within a cloud-based repository 206”), cause the apparatus to at least: 
receive a maplet request identifying a request region (¶243 “supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) (¶¶ 267, 275); 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (¶246 “Map Section Retrieval step requests and retrieves the sub-section of the 
identify one or more observations corresponding to signs within the multi-sensor data stream, wherein a sign is located along the portion of the road network (¶ 47 “information about landmarks associated with the local environment such as buildings, traffic signs”) (¶58 “object classes . . . traffic sign”) (¶63 “a "traffic sign" class, etc.”) (¶92 “By overlaying the cut-outs, a fused image of the sign can thus be created . . . pixel contours of the masked cut-out may be vectorized to provide a more accurate three-dimensional representation of the landmark shape, pixel content and position with respect to the vehicle's odometry. This accurate representation may then be used for localisation, e.g. by associating the representation obtained from the images with a reference landmark shape in the reference map”) (¶187 “vehicle is provided with a stereo camera for the purposes of performing visual odometry and a separate observer camera for the purposes of sign detection, classification, tracking and segmentation”)  (¶¶ 211-213 “High Level Feature Detection step, identifies and tracks high-level features such as traffic signs/lights . . . extracting any pixels, or groups of pixels that have been allocated an object class corresponding to a landmark, such as a "traffic sign" object class”; ¶ 217 “the sign to be triangulated to give a representation 1102 of the sign in the 3D coordinate system of the vehicle”; 220-221) (¶196 “keypoints for DSO can be located anywhere in the image, including edges”) (¶¶ 228-229 “a "ground mesh" may be generated including any ground-level features within the road network. . . . the object classes obtained from the semantic segmentation”) (claim 10 “fusing the three-dimensional representations in each set to determine a two-dimensional contour of the landmark and/or to generate a reconstruction of the landmark in the coordinate space”) (¶¶ 65-66 “any of these objects may in principle be extracted from the images, as desired . . . using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image . . . region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas 
generate a maplet based on the one or more observations and the maplet request (¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”) (¶241 “general processing flow for generating these datagrams is shown in FIG. 6”) (¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”)
wherein generating the maplet comprises using a predetermined data model corresponding to a landmark class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one sign (¶ 47 “information about landmarks associated with the local environment such as buildings, traffic signs”) (¶58 “object classes . . . traffic sign”) (¶63 “a "traffic sign" class, etc.”) (¶92 “By overlaying the cut-outs, a fused image of the sign can thus be created . . . pixel contours of the masked cut-out may be vectorized to provide a more accurate three-dimensional representation of the landmark shape, pixel content and position with respect to the vehicle's odometry. This accurate representation may then be used for localisation, e.g. by associating the representation obtained from the images with a reference landmark shape in the reference map”) (¶¶ 223-226 “ground model may be comprised of: a single plane over all 3D feature points that have been classified as ground, the intersection of multiple ground planes in the vicinity of each key frame, or a coarse polygon mesh spanning over ground feature point cluster”) (¶209 “classes may include some, or all of: sky, building, pole, road-marking, road, pavement”) (¶196 “keypoints for DSO can be located anywhere in the image, including edges”) (¶¶ 228-229 “a "ground mesh" may be generated including any ground-level features within the road network. . . . the object classes obtained from the semantic segmentation may be used to select any ground features, such as . . . traffic sign”) (¶¶ 239–241  entitled “observation datagram creation”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network based at least in part on the maplet (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”)(¶239 “landmark observations described above, that has been extracted from the camera 
Although Mann discloses identifying one or more observations corresponding to at least one sign within the multi-sensor data stream, as noted above, as well as using a predetermined model corresponding to a sign type, Mann fails to specifically disclose a “sign face observation class”. 
Kwant, from the same field of endeavor, discloses detecting and characterizing a sign face observation class (¶¶ 1, 43, 46, 49, 53 “(e.g., detection of sign edge or face) for each individual grid cell”; 55; 57-59 “the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face as opposed to a non -sign portion of the image area”; 62 “include additional attributes of the detected sign edge as additional parameters of the sign edge . . . (1) whether a sign face is has any internal edges (e.g., for signs with internal openings or other complex shapes such as concave polygons); (2) a surface color of a sign . . . any other rich information describing the sign, sign face”; 98 “each processing node can be trained (e.g., using machine learning techniques) to detect . . . sign faces (e.g., the portion of the image corresponding to a sign surface delineated by a sign edge)”) in a predetermined model (¶46 “object model of a sign”) and format (¶¶ 77-79 “encoding and/or decoding parametric representations into object models of signs”) for map updates (¶¶94-95). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the predetermined data model and format of Mann, a sign face observation class, as taught by Kwant, in order to efficiently provide recognition and encoding of features of road signs including their edges, shapes and other attributes (Kwant, ¶ 1).  
With respect to claims 2 and 9, Mann in view of Kwant discloses the maplet comprises a header2 comprising a driving surface edge flag (Mann, ¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”) (Mann, ¶235 “a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of : single solid lines, 
With respect to claims 3, 10 and 16, Mann in view of Kwant disclose the predetermined format comprises a center point field, a value of the center point field being the coordinates of the center of the sign face (Kwant, ¶¶ 46 “system 100 encodes a polygon representing a detected sign as a set of edges that are associated with a center point”; 57-59 “the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”; ¶ 64 “processing nodes of each cell also are trained to predict a sign center when a sign edge is detected. Each cell can use the image data available in the each of respective cells and/or a predetermined extent of neighboring cells (e.g., within 1.5 or 2 cell widths) to make a prediction of where the center of the sign is based on the detected sign edge. In one embodiment, the sign center can be indicated in the form of X, Y center to the center of the sign”; ¶65 “cell-based representations whose predicted sign center parameters match within a threshold value can be group together as being associated with the same sign”; 109-110 “the predicted sign center is indicated as an X, Y displacement from said each respective grid cell to the predicted sign center”)(Kwant, 405, FIG. 4)(Kwant, 1003, 1005, FIG. 10)(Kwant, central point, FIG. 15). 
With respect to claims 5, 12 and 18 Mann in view of Kwant disclose the predetermined format comprises an orientation field, a value of the orientation field being the angle between a normal of a front surface of the sign face and a reference direction (Kwant, ¶¶ 1 “efficiently recognize and encode features of road signs, such as their edges, shapes, and/or other attributes”; 43 “perspective and out of plane distortions subtly change the shape of signs from rectangles, and this information can be used to help with localization”; 55-59 “any cell that is within the threshold distance of an edge of a sign can independently make a prediction of the attributes of the edge (e.g., position, angle, predicted sign center, etc.) . . . prediction of the position, angle, etc. of both edges 613 and 615 . . . the location and angle of the predicted edge can be indicated using an r-theta representation of the line with respect to a reference point and/or a reference angle for each grid . . . To calculate the radius 705 and angle 703, the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”;  103-104 “prediction of the position, angle, etc. of both edges 613 and 615 . . . the location and angle of the predicted edge can be indicated using an r-theta representation of the line with respect to a reference point and/or a reference angle for each grid . . . To calculate the radius 705 and angle 703, the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”; 110 “angle”). 
With respect to claims 6, 13 and 19 Mann in view of Kwant disclose the predetermined format comprises a field for least one of (a) a type, (b) a shape, or (c) a color of the sign face (Kwant, ¶¶ 1 “efficiently recognize and encode features of road signs, such as their edges, shapes, and/or other attributes”; 49 “shape of the entire sign”; 62 “a surface color of a sign”).
s 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Kwant et al. (“Kwant”) and further in view of U.S. Patent Application Publication No. 2017/0008521 to Braunstein et al. (“Braunstein”)
With respect to claims 7, 14 and 20 Mann in view of Kwant fail to specifically disclose the predetermined format comprises at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face. However, storing information comprising “at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face” was well known to one of ordinary skill in the art at the time of effective filing. For example, Braunstein, from the same field of endeavor, discloses determining a center point for a sign (FIG. 77B center point of sign face, FIG. 10, signs, (1138, 1136, FIG. 48) (¶ 911 “the super landmark may form a polynomial 7794 between points A, B, C, and D each associated with a center of a member of the super landmark. The segment lengths A-B, B-C, C-D, and D-A may be determined and stored in sparse data map 800 for one or more . . .  and stop sign 7791”) wherein a predetermined format (i.e., ¶¶ 395-396, 532-533) comprises at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face (¶¶428 “physical properties may include a physical size (e.g., height, width) of the landmark”; ¶ 395 “parameters such as a physical size of the landmark (e.g., to support estimation of distance to the landmark based on a known size/scale), a distance to a previous landmark, lateral offset, height, a type code (e.g., a landmark type--what type of directional sign, traffic sign, etc.) . . . height may be specified using 12 bytes of data”; 532-533 “identifier may include data indicating a rectangular shape of landmark 2205 or a triangular shape of landmark 2206. The identifier may include a size of the landmark. For example, the identifier may include data indicating a width and/or height of the rectangular sign 2205 and/or the triangular sign 2206 . . . each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.). When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include “at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face”, as taught by Braunstein in the predetermined format disclosed by Mann in view of Kwant in order to improve signage identification for mapping localization since additional details such as sign height and width help distinguish particular types of signage from other roadside environmental elements 


Claims 1-3, 5-6, 8-10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of Kwant  
With respect to claims 1, 8 and 15, Wheeler discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 280, FIG. 2) (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”), and at least one memory storing computer program code, the apparatus being onboard a vehicle (i.e., 120, FIG. 2) (150 a-c, FIG. 1) and in communication with a plurality of sensors onboard the vehicle (i.e., 230, FIG. 2), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a maplet request identifying a request region (¶ 64 “The map data collection module 460 monitors vehicles and processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location”) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶¶ 97, 111 “requests information needed to update the existing occupancy maps from the vehicles 150, and updates the existing occupancy maps using the requested information”)(¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (i.e., “geographic region”, “region” Fig. 6A-B);
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134);
identify one or more observations corresponding to at least one environmental element within the multi-sensor data stream; (¶ 30 “determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints”) (¶51 “spatial 3-dimensional (3D) representation of the road . . . 3D map APIs 365 include a fetch-navigable-surfaces API . . . returns information describing occupancy for the surface of the road . . . curbs”)(¶ 74 “a country road with no lines or curbs but two directions of travel, and implicit paths that act as lanes . . . navigable spaces relative to the lanes so the vehicle can efficiently plan/react in emergencies when the vehicle must make an unplanned move out of the lane”) (¶ 110 “an object (e.g., a tree, a wall, a barrier, a road surface)”) (¶65 “landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.)”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (¶113 “environment includes roads and objects around the roads”);
generate a maplet based on the one or more observations and the maplet request (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶¶ 38–41 “sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle . . . GPS navigation system determines the position of the vehicle . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”) (¶ 76 “The HD map system 100 stores objects or data structures representing . . .”) (¶43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9)(¶ 83 “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location”) (¶ 111) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”); 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least environmental element (¶134 “update message includes metadata”) (¶ 151 “additional data may be formatted such that the online HD may system 110 can incorporate the additional data into an update to the HD maps”) (¶118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110”) (i.e.,¶ 55 “vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
However, Wheeler fails to specifically disclose the environmental element and corresponding observation class are specific to “a sign face” or “sign face observation class”. 
Kwant, from the same field of endeavor, discloses detecting and characterizing a sign face observation class (¶¶ 1, 43, 46, 49, 53 “(e.g., detection of sign edge or face) for each individual grid cell”; 55; 57-59 “the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face as opposed to a non -sign portion of the image area”; 62 “include additional attributes of the detected sign edge as additional parameters of the sign edge . . . (1) whether a sign face is has any internal edges (e.g., for signs with internal openings or other complex shapes such as concave polygons); (2) a surface color of a sign . . . any other rich information describing the sign, sign face”; 98 “each processing node can be trained (e.g., using machine learning techniques) to detect . . . sign faces (e.g., the portion of the image corresponding to a sign surface delineated by a sign edge)”) in a predetermined model (¶46 “object model of a sign”) and format (¶¶ 77-79 “encoding and/or decoding parametric representations into object models of signs”) for map updates (¶¶94-95). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the predetermined data model and format of Wheeler, a sign face observation class, as taught by Kwant, in order to efficiently provide recognition and encoding of features of road signs including their edges, shapes and other attributes (Kwant, ¶ 1).  
With respect to claims 2 and 9, Wheeler in view of Kwant disclose the maplet comprises a header3 comprising a sign face flag (Kwant, ¶ 1 “encode features of road signs, such as their edges, shapes, and/or other attributes”; ¶46; ¶68 “geographic database 105 can also store parametric representations of signs and other similar features and/or related data generated or used to encode or decode parametric representations of signs”; ¶¶ 77-79 “encoding and/or decoding parametric representations into object models of signs”; ¶ 92 “parametric Wheeler: (¶65 “landmark objects e.g., road signs . . . road signs described in an HD map include . . . traffic lights”; ¶ 74 “landmark features such as road signs and traffic lights”)  ¶37 “HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 275 of the vehicle”) (¶105 “HD map system 110 may further classify the detected landmark object”)  (¶41) (¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 50 “landmark map API 255 provides the geometric and semantic description of the world around the vehicle . . . fetch-features API receives information identifying one or more lane elements”) (¶ 83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”) (¶ 86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.”) (¶ 93 “mismatch record includes information about the unverified represented object such as an object ID identifying”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle”) (908 compare data associated with objects, FIG. 9) (¶71 “represents a geographic region using an object or data record” with identifier, unique name, description, bounding box) (720a, FIG. 7, stop line) (¶ 76 “HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “type of discrepancy”) (¶65 “semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”)].
With respect to claims 3, 10 and 16, Wheeler in view of Kwant disclose the predetermined format comprises a center point field, a value of the center point field being the coordinates of the center of the sign face (Kwant, ¶¶ 46 “system 100 encodes a polygon representing a detected sign as a set of edges that are associated with a center point”; 57-59 “the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”; ¶ 64 “processing nodes of each cell also are trained to predict a sign center when a sign edge is detected. Each cell can use the image data available in the each of respective cells and/or a predetermined extent of neighboring cells (e.g., within 1.5 or 2 cell widths) to make a prediction of where the center of the sign is based on the detected sign edge. In one embodiment, the sign center can be indicated in the form of X, Y displacement from the cell center to the center of the sign”; ¶65 “cell-based representations whose predicted sign center parameters match within a threshold value can be group together as being associated with the same sign”; 109-110 “the predicted sign center is indicated as an X, Y displacement from said each respective grid cell to the predicted sign center”)(Kwant, 405, FIG. 4)(Kwant, 1003, 1005, FIG. 10)(Kwant, central point, FIG. 15). 
With respect to claims 5, 12 and 18 Wheeler in view of Kwant disclose the predetermined format comprises an orientation field, a value of the orientation field being the angle between a normal of a front surface of the sign face and a reference direction (Kwant, ¶¶ 1 “efficiently recognize and encode features of road signs, such as their edges, shapes, and/or other attributes”; 43 “perspective and out of plane distortions subtly change the shape of signs from rectangles, and this information can be used to help with localization”; 55-59 “any cell that is within the threshold distance of an edge of a sign can independently make a prediction of the attributes of the edge (e.g., position, angle, predicted sign center, etc.) . . . prediction of the position, angle, etc. of both edges 613 and 615 . . . the location and angle of the predicted edge can be indicated using an r-theta representation of the line with respect to a reference point and/or a reference angle for each grid . . . To calculate the radius 705 and angle 703, the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell sign's face) as the reference point, the centroid is ensured to be located on the sign face”;  103-104 “prediction of the position, angle, etc. of both edges 613 and 615 . . . the location and angle of the predicted edge can be indicated using an r-theta representation of the line with respect to a reference point and/or a reference angle for each grid . . . To calculate the radius 705 and angle 703, the centroid 707 of the intersection of the sign and the cell is first calculated to represent a reference point for the grid cell. By using the centroid 707 of the intersection (e.g., the portion of the image area in each cell that corresponds to the sign's face) as the reference point, the centroid is ensured to be located on the sign face”; 110 “angle”). 
With respect to claims 6, 13 and 19 Wheeler in view of Kwant disclose the predetermined format comprises a field for least one of (a) a type, (b) a shape, or (c) a color of the sign face (Kwant, ¶¶ 1 “efficiently recognize and encode features of road signs, such as their edges, shapes, and/or other attributes”; 49 “shape of the entire sign”; 62 “a surface color of a sign”).


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Kwant et al. (“Kwant”) and further in view of U.S. Patent Application Publication No. 2017/0008521 to Braunstein et al. (“Braunstein”)
With respect to claims 7, 14 and 20 Wheeler in view of Kwant fail to specifically disclose the predetermined format comprises at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face. However, storing information comprising “at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face” was well known to one of ordinary skill in the art at the time of effective filing. For example, Braunstein, from the same field of endeavor, discloses determining a center point for a sign (FIG. 77B center point of sign face, FIG. 10, signs, (1138, 1136, FIG. 48) (¶ 911 “the super landmark may form a polynomial 7794 between points A, B, C, and D each associated with a center of a member of the super landmark. The segment lengths A-B, B-C, C-D, and D-A may be determined and stored in sparse data map 800 for one or more . . .  and stop sign 7791”) wherein a predetermined format (i.e., ¶¶ 395-396, 532-533) comprises at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face (¶¶428 “physical properties may include a physical size (e.g., height, width) of the landmark”; ¶ 395 “parameters such as a physical size of the landmark (e.g., to support estimation of distance to the landmark based on a known size/scale), a width and/or height of the rectangular sign 2205 and/or the triangular sign 2206 . . . each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.). When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include “at least one of (a) a field for a height of the sign face or (b) a field for the width of the sign face”, as taught by Braunstein in the predetermined format disclosed by Wheeler in view of Kwant in order to improve signage identification for mapping localization since additional details such as sign height and width help distinguish particular types of signage from other roadside environmental elements 

PREVIOUSLY CITED PRIOR ART
U.S. Publication 20180188039 to Chen assignee Deepmap discloses: 
 [0112] The pairwise point-to-plane ICP process computes a transformation matrix (T), and also reports the confidence of the 6 DOF (degrees of freedom) transformation as a 6.times.6 information matrix. For example, if the 6-DOF motion estimation is [tx, ty, tz, roll, pitch, yaw], the 6.times.6 information matrix (.OMEGA.) is the inverse of the covariance matrix, which provides confidence measures for each dimension
20190271550 A1 BREED discloses:
[0181] Each landmark is assigned an ID or tag which uniquely identifies that landmark, i.e., by the processor 68. This ID can be created by the processor 68 by combining the landmark anchor point location information and type. A stop sign, for example, can have one type designation and a painted line, signifying the boundary of a lane, another type designation. For each landmark identified, the location of an anchor point can be determined and identified, which can also be part of the ID for that landmark. For the stop sign, for example, the anchor point can be the top, center or bottom of the sign or where the sign pole on which the stop sign is mounted enters the ground . . . set of rules can be established for each landmark type which unambiguously anchor point. A vehicle thus can identify a landmark in an image and, using established rules, know where the anchor point is based on the ID of the landmark as represented on the map (see FIG. 11). The vehicle can then correct its IMU by comparing its determination of the landmark anchor point position with that listed on the map. Once this IMU correction is made, the vehicle can check whether all landmarks found in the images acquired are consistent with those that have been mapped. If a discrepancy is discovered, the vehicle can report that discrepancy to the map database management system in the cloud for possible map correction.
20180231387 Thiel discloses:
[0032] The database preferably generates an object reference point for objects. Such object reference points may later be used for aligning objects or groups of objects. The object reference point preferably is assigned to a part or feature of an object, which may be identified easily and with comparatively high precision. It may for example be the geometric centre of a traffic sign or a specific light of a traffic light.
20180188372 Wheeler II, Deepmap discloses:
[0121] Returning to FIG. 9B, the orientation coordinates 982 of an entity 950 describe the orientation of the entity 950. Examples of orientation coordinates 982 include a 3D normal vector that indicates the position that the entity 950 is facing or a 3D vector that indicates the upward direction of an entity 950. The orientation coordinates 982 are beneficial for describing the orientation of an entity 950 such as a road sign. Therefore, a vehicle 150 that receives the orientation coordinates 982 can respond appropriately to a road sign that is facing the vehicle 150. For some entities 950, such as road lines or road zones, the entity codes 980 of the entity 950 need not include the orientation coordinates 982.
 	[0122] In various embodiments, codes describing the semantic information 984 of an entity 950 can be included in the entity codes 980. The semantic information 984 provide information about the entity 950. For example, if the entity 950 is a road sign, the semantic information 984 can describe a type of the road sign (e.g., stop sign, yield sign, pedestrian sign). As another example, the semantic information 984 can describe a shape or dimensions of the road sign.
 [0152] A road sign is an example of an entity along the one mile length of road. A sign may be represented as a 3D rectangle (where the rectangle is aligned to the surface of the sign and bounds the sign borders tightly) in the road reference coordinates. The details of the sign can be encoded using the following bits/bytes: 
[0153] a center point in 3D coordinates (32 bits=4 bytes using road reference coordinates) 
[0154] a 3D normal vector (72 bits=6 bytes represented as 3 signed 16 bit integers) 
[0155] a 3D vector representing the up direction for the sign (72 bits=6 bytes) [0156] a height and width (1 byte for each, total 2 bytes, assume 2 m max height, giving a 1 cm precision on width/height) [0157] a sign type such as a stop or yield sign type (16 bits=2 bytes)

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to the rejection of independent claims 1, 8 and 15 in view of the combined teachings of Lee, Sharp, Kwant and Wheeler, Applicant argues 
Lee teaches capturing various attributes of a landmark, Lee is silent towards a claimed feature of using a predetermined data model and a predetermined data format corresponding to a sing face observation class to encode road data corresponding to a sign face observation class for encoding the sign face observations, as recited by claim 1

Sharp does not overcome the shortcomings of Lee. Sharp is generally directed to a data transmission and data processing method for broadcasting geographic information to mobile devices. The geographic data is broadcast by the transmitter as a plurality of separate data elements which each relate to and include an identification of a specific map segment of a segmented map, such that the data elements can be transmitted independently of each other and the map segment identifier can be used by the receiving device to position the geographic information of each data element within the appropriate map segment. (Sharp, Abstract). The data element includes a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. (Id., col 7, lines 8-11). The data components within a data element are encoded in a progressive manner with a plurality of independent data components. (Id., col 9, lines 5-7). Although, Sharp teaches encoding the data components in a progressive manner, Sharp is silent towards the claimed feature of using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations, as recited by claim 1.

Although, Kwant teaches detecting signs using computer vision system, Kwant is silent towards the claimed feature of using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations, as recited by claim 1

Although, Wheeler teaches storing the map data in a format and encodes relevant portions of map data, Wheeler is silent with respect to the claimed feature of using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations, as recited by claim 1.

	(emphasis added)(Amend. 11-13). 
	The above arguments state that each of Lee, Sharp, Kwant and Wheeler fails to disclose the limitation “using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations”.  However, Applicant merely asserts each of Lee, Sharp, Kwant and Wheeler separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  
For example, with respect to the disputed limitation “using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations” Sharp, and Wheeler were not cited to disclose a “sign face observation class”.  Rather, Lee was cited to disclose sign face observations and Kwant was cited to disclose a sign face observation class. In addition, Applicant does not present any specific arguments that Lee fails to disclose a sign face observation or that Kwant fails to disclose a sing face observation class and does not address the cited portions of Lee or Kwant. 
	Furthermore, Applicant has not addressed the cited portions of Lee, Sharp, Kwant or Wheeler and has not provided any reasoning, rationale or arguments as to why the cited portions do not disclose the particular claim limitations they address.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Although Applicant has summarized aspects of each, no arguments or evidence is presented highlighting why there are distinctions between the summary and the claim language requirements. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

For example, the specification fails to provide a limiting definition for “predetermined data model” and “predetermined data format”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶148-149 (“The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). In addition, the specification indicates the predetermined data model could be an “information/data packet ( ¶ 191-192 standardized data model and that is configured to be an efficient information/data packet so as to reduce the bandwidth needed to communicate the road information/ data such that road information/data may be automatically, efficiently, and timely provided by the vehicle apparatus 20 to the network apparatus 10 for use in maintaining and updating the digital map . . . the information/data regarding the change to the network may be encapsulated in a maplet that is configured to be an efficient information/data packet”)
Moreover, “a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations” is exemplified in the specification as merely including an observation of observed environmental elements such as a sing face in a predefined data structure, for example in a data type field in the data format (FIG. 10 “sign faces flag”). See id.; Spec. ¶144 (“a vehicle apparatus 20 may populate the fields of the data format for the observation for which the vehicle apparatus 20 has road information/data”) (¶164 “the data format of the sign face portion 1310 is a predefined and/or predetermined standardized format. The sign face portion 1310 may comprise a sign id field. For example, the predefined and/or predetermined, standardized format corresponding to the observation class sign face may comprise a sign id field”)
Lee discloses transmitting a maplet with a predetermined data format and predetermined data model of road data for transmission, and at least suggests the data is encoded despite Lee not using the term “encode”
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual 
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
corresponding to a sign face observation class for encoding the sign face observations”, the specification indicates a correspondence of a class or type of object merely refers to populating a field in a data structure (i.e., FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”)
Sharp explicitly discloses this feature as cited in the non-final office action. For example, Sharp explicitly discloses “data elements are generated 100 from other types of geographic data components. These include . . . supplementary GIS-related information such as . . . hospital locations . . . theme parks, garage services and any other information which has geographic aspects”).  Moreover, this type identifier corresponding to a class of object (i.e., hospital) is corresponds to a particular data format of a data element (col. 8, ll. 58-67 “first aspect of the internal organisation of a data element has already been described-the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier. These enable determination of which transmitters the data element should be sent to ( as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment, and determination by the receiving device of whether the complete data element is received”) so that the receiver can identify information types (col. 9, ll. 1-10 “feature of the internal organisation of a data element, which is relevant to enabling receipt and processing of incomplete information is that data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header. It is possible to receive and process a header and a truncated body of a data element, since each component can then be matched to a map reference in the header”).  Moreover, like Applicants invention, as discussed above, the data structure corresponds to observation classes using field flags (col. 6, ll. 55-65 “data processing and routing component 30 is also responsible for identifying 90 a set of geographic data components which correspond to the major map features which are fundamental to generate an overview map representation. This set of data components may comprise, for example, locations of towns and cities, major trunk roads, airports, railways, coastline and country borders . . . this identification of major features is achieved by reference to flags included with the database entries for these data components in the database-when data is added to the database”; col. 5, ll. 60-65 “stored data includes geographic information . . . local garage services and restaurants are examples of information for which geographic aspects of the information are important”; col. 7, ll. 4-64 “geographic data components . . . flagged as corresponding to major map features . . . type identifier. . . UKD1 to indicate country “UK” . . . data elements will be identified . . . by a remote computer 40, by reference to the GIS identifier . . . types of geographic components . . . data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”).  
In addition, Wheeler explicitly discloses that the update messages include predetermined data models and predetermined data formats organizing various types of specific information in the form of a data packet that is efficiently transmitted to an online HD map system to provide map updates using a handshake protocol (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”). 
Wheeler explicitly provides various other descriptions of predetermined data model and predetermined format messages, for example, using predetermined encoding formats that are decoded at the online HD map that are formatted to communicate vehicle location as well as message data compression, a predetermined data format to communicate discrepancies in a transmitted message and transmitting a predetermined data model:
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)

(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)
Finally, the “predetermined data format” claimed by Applicant merely corresponds to a sign face observation class in that it includes a manner of distinguishing classes in the data format, which is taught by the combined teachings of Lee, Sharp, Kwant and Wheeler as cited above. For example, the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”) (¶164 “the data format of the sign face portion 1310 is a predefined and/or predetermined standardized format. The sign face portion 1310 may comprise a sign id field. For example, the predefined and/or predetermined, standardized format corresponding to the observation class sign face may comprise a sign id field”). In addition, Applicant has not presented any arguments that the motivation to use the combined teachings  to reject claim 1 was improper or otherwise insufficient. Accordingly, Applicants arguments as to this point are unpersuasive.
With respect to the rejection of independent claims 1, 8 and 15 in view of the combined teachings of Mann and Kwant, Applicant argues 
Although Mann teaches generating datagrams which are compressed snippets of map data for transmitting the datagrams with minimal bandwidth, Mann is silent with respect to the claimed feature of using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations, as recited by claim 1. 
As previously discussed, Kwant is also silent towards the claimed feature of using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations, as recited by claim 1
	(emphasis added)(Amend. 15-16). 
	First, it is important to note the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”). Thus, according to the specification, the same general data format is used for different observation classes wherein different observation classes are merely assigned a field within a common data format, for example, as shown in FIG. 10 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Mann explicitly discloses a predetermined, predetermined data model and format corresponding to environmental element observations configured for efficient use of network bandwidth for the transmitting of the road information/ data, for example, in the disclosed datagram (maplet), which has a predetermined data model and format with fields corresponding to environmental element observations, which explicitly include indicating various object classes in the predetermined format (datagram) 
(¶47 “including information about landmarks associated with the local environment such as buildings, traffic signs, traffic lights, billboards . . . image content that is used to generate the local map representation, which in tum may be used to (globally) update or generate a reference map”) 
(¶58 “automatically detect or extract objects appearing in the images, a step of semantic segmentation may be performed in order to classify the elements of the images according to one or more of a plurality of different "object classes" . . . object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", "traffic light", "lane marking", and so on. SegNet and PSPNet are both known algorithms that have been developed specifically for classifying images ofroad networks. Suitable object classes, such as those described above, are therefore already defined in these algorithms”)
(¶65 “landmark object feature may comprise any feature that is indicative or characteristic of the environment of the road network and that may be suitably and desirably incorporated into the local map representation, e.g. to facilitate the matching and/or aligning of the local map representation with a reference map section”, i.e., the object classes are transmitted in a predefined format so that a reference map in an online server can identify the object classes for matching/ aligning the two maps (¶43 “when such information is provided to the remote server, the remote server may then use the provided local map representation, or data indicative thereof, to generate a new reference map section and/or to update a reference map stored on the remote server”) 
for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”)
(FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”) 
(¶¶ 239-240 “landmark shapes, orientations and images output from the landmark observation creation and the lane geometry can thus be output to an observation datagram creation module for generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map . . . datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”)
Moreover, the fields for classes are used to upload the observation class to a global map, wherein the classes are required to match corresponding classes in the global map in order to update (¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”). 
In addition, datagram includes predetermined fields for detected object classification transmitted and sent for a global map update, including explicitly teaching an observation class or type (¶ 59-65  “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes . . . elements in the image corresponding to a certain object class may be extracted then processed separately from the other elements. For instance, in order to create a landmark observation feature, as described further below, the system will generally only need to consider pixels or groups of pixels that have been allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of "landmarks". Thus, any reference to a landmark class herein should typically be understood as meaning any one to facilitate the matching and/or aligning of the local map representation with a reference map section . . . traffic lights”) (¶ 66 “the landmark object features may be detected using the object class or classes allocated by the vehicle environment semantic segmentation . . . allocated an object class . . . semantic segmentation may be used directly to detect and identify various landmark objects within the image(s). For instance, using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image. The region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶ 69 “file describing content can be generated for inclusion into the local map representation”) (¶ 127-129 “extracting a secondary set of features, and using secondary set of features for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”).  
Accordingly, Mann discloses generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to various particular observation classes. Mann also teaches these observation classes can include classification of any observed environmental element, which at least suggests observation classes for sign faces (¶ 65 “image content will generally include whatever objects are within the field of view of the camera”). 
The teachings of secondary reference Kwant are used in the combination rejection to disclose that one of these one of these recognized environmental elements that can be observed is a type or class of sign face. Accordingly, Applicants arguments as to this point are unpersuasive. 

With respect to the rejection of independent claims 1, 8 and 15 in view of the combined teachings of Wheeler and Kwant, Applicant argues 
As already discussed, Wheeler and Kwant are both deficient with respect to teaching or suggesting the claimed feature of using a predetermined data model and a predetermined data format corresponding to a sign face observation class for encoding the sign face observations, as recited by claim 1.
 (Amend. 17). 

Here, Applicant merely argues each of Wheeler and Kwant separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  Accordingly, Applicant has failed to address the combination rejection such that the argument is insufficient to rebut the prima facie case of obviousness presented in the non-final office action. 
In addition, Wheeler explicitly discloses “using a predetermined data model and a predetermined data format corresponding to a . . . observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one observation class
 (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, a size of the change packet”). 
Wheeler explicitly provides various other descriptions of predetermined data model and predetermined format messages, for example, using predetermined encoding formats that are decoded at the online HD map that are formatted to communicate vehicle location as well as message data compression, a predetermined data format to communicate discrepancies in a transmitted message and transmitting a predetermined data model:
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide a limiting definition of “header” or “header data format” but merely describes an extensive list of examples of the kind of information it can include such as (¶¶150–155 “the header comprises elements”; “Sensor Data Request Interface (SDRI) format identifier (ID) field”; “a compression factor field”; a coordinated universal time (UTC) time offset field”; “trajectory type and observation class flag fields”; “a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”; “fields corresponding to positions and/or locations provided by the maplet”; “a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”; “coordinates of the pose points”; “GNSS antennae to VCS offset field, the value of which is a three dimensional vector originating at the antennae of the GNSS sensor”; “a vector/array comprising standard deviations for longitudinal (x), lateral (y), and vertical (z) pose point coordinates”; “a GNSS standard deviation field, the value of which indicates the standard deviations for the [X, Y, Z] coordinates of the GNSS sensor (of the sensors 29; e.g., in meters) relative to a planimetric mapping coordinate system such as Geodetic or local Cartesian mapping coordinate systems”; “a lane marking standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) lane markings sample points relative to the VCS coordinate system”; “pose points drift rate field”; “an orientation type field, the value of which indicates if the rotation of the VCS coordinate system to its associated local coordinate system (LCS) system is given as Euler angles or quaternions”; “Euler rotation order field”; “a quaternion order field”). The header is also identified as “header data format 1010” shown in FIG. 10A along with “pose points portion” and “roadside barriers portion”. The header and additional portions make up the entire maplet as shown in FIG. 10A and the “pose points portion” and “roadside barriers portion” which appear to be additional data related to the header data. In FIG. 10A, the header data is not shown as having any particular structure for the subset of data contained therein different than the pose points or roadside barrier portions, such that it is merely an additional subset of data included in the maplet. Accordingly, under a broadest reasonable interpretation, header data is interpreted as a subset of data including the types of information listed as examples above. 
        
        2 See Id. 
        3 See Id.